national_office reconsideration of technical_advice_memorandum internal_revenue_service date tam-108828-99 cc dom p si b7 index uil nos case mis no number release date taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend daughter decedent state a spouse b c qprt trust d e f tam-108828-99 g h i j k l m n o p q issue are the gifts made by daughter on behalf of decedent under authority of a power_of_attorney includible in decedent’s gross_estate for federal estate_tax purposes conclusion under the facts of this case the gifts that daughter made on behalf of decedent under authority of a power_of_attorney are not subject_to the estate_tax facts on a decedent executed a durable_power_of_attorney designating spouse as her agent in the event of spouse’s death or spouse’s inability or unwillingness to serve daughter would become decedent’s agent tam-108828-99 the powers of spouse or daughter as decedent’s agent are summarized as follows the authority to enter upon and take possession of any lands leases and property that may belong to decedent or to the possession of which decedent may be entitled the authority to execute any and all deeds assignments oil_and_gas leases surface leases mineral conveyances royalty deeds division orders transfer orders pooling agreements unitization agreements and any and all other title papers required in handling the property and interests belonging to decedent and full power to manage maintain and operate the property and to make such contracts in relation to the property as the agent deemed necessary or proper for the best interests and welfare of the property the authority to ask for collect and receive any rents profits issue or income of any and all of the property or any part or parts thereof the authority to endorse deposit and collect any check note or other instrument payable to decedent in particular checks or vouchers issued for the proceeds of production from decedent’s oil_and_gas leases to convert the same into cash and deposit that cash into the accounts the agent maintains complete authority over decedent’s bank accounts with the right to draw and issue any and all checks thereon the authority to pay all debts and accounts incurred by the agent or under the agent’s authority in the operation and maintenance of decedent’s property and interests and to pay all debts and accounts incurred by decedent or by the agent for decedent’s benefit in maintaining and caring for decedent personally the authority to file such suits as may be necessary for the protection of decedent or decedent’s property to defend any suits against decedent or decedent’s property to employ attorneys necessary to prosecute or defend such suits and to compromise or settle any and all claims or suits that may be prosecuted or defended the authority to invest and reinvest the funds that decedent might have from time to time to sell exchange or mortgage any and all shares of stocks bonds or other_securities belonging to decedent and to make execute and deliver an assignment or assignments of any such shares of stock bonds or other_securities either absolutely or as collateral security the authority to hire accountants attorneys clerks workmen nurses and others to remove them and appoint others in their place and to pay their salaries tam-108828-99 wages or other remuneration without in anywise limiting the foregoing the authority generally to do execute and perform any other act deed matter or thing whatsoever that ought to be done executed and performed or that in the opinion of the agent ought to be done executed or performed in and about the premises of every nature and kind whatsoever as fully and effectually as the decedent could do if personally present spouse died in b and pursuant to the power_of_attorney daughter became decedent’s agent in c daughter acting under the power_of_attorney created two trusts on decedent’s behalf the qprt and the trust the qprt was executed on d and had a term of e years daughter acting under the power_of_attorney conveyed decedent’s residence to the qprt in accordance with the terms of the qprt the trustee conveyed the residence to daughter on the termination of the trust the trust for the benefit of decedent’s great-grandchildren was executed in f and was funded with a g cash contribution from decedent’s funds both of these transfers were reported on federal gift_tax returns and the applicable gift_tax was paid decedent died testate on h decedent had a taxable_estate of i and paid federal_estate_taxes of j article ii of decedent’s will devises and bequeaths to daughter all of decedent’s interest in real_estate including the residence that was placed in the qprt together with mineral_interests owned by decedent article iii of decedent’s will gives and bequeaths property with a fair_market_value of k to decedent’s grandchildren who are living share and share alike article iv bequeaths decedent’s residuary_estate to daughter if daughter had not survived decedent then under article iv decedent’s residuary_estate would have passed to decedent’s surviving grandchildren and the descendants of a deceased grandchild it is represented that decedent had a history extending over several years of making gifts on l occasions prior to c decedent and spouse made gifts in excess of the annual exclusion amount under sec_2503 of the internal_revenue_code at least e of the gifts the m gift in the amount of n and the o gift in the amount of p were not only in sizable dollar amounts but when adjusted for inflation to their dollar equivalent in c had values far in excess of the transfers made by daughter law and analysis sec_2033 provides that the value of the gross_estate includes the value of all tam-108828-99 property to the extent of the interest therein of the decedent at the time of his death sec_2038 provides that with respect to transfers after date the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired the power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the taxable_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that as to any property or any part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case generally the power to make gifts must be specifically authorized under a power_of_attorney the state supreme court has never considered whether an agent has the power to make gifts when that power is not specifically granted under the terms of the power_of_attorney state courts have distinguished a special power_of_attorney from a general power_of_attorney see eg elliot valve repair company v b j valve and fitting company s w 2d tex civ app rev’d on other grounds first national bank in dallas v kinabrew s w tex civ app writ ref’d n r e and great american casualty co v eichelberger s w 2d writ ref’d w o m the courts have noted that a general agent is empowered to transact all the business of the principal of a particular kind or in a particular place a general tam-108828-99 agent has the power to do anything that the principal could do in the premises the authority of a special_agent on the other hand is limited to a particular thing or a particular class of work a special_agent has authority only to do those things entrusted to the agent and those things that are apparently necessary to accomplish that end given the broad authority of an agent under a general power_of_attorney it is uncertain whether under state law an express grant of authority to make gifts is necessary in the case of a general power_of_attorney several factors however lead us to believe that in this case a state court likely would determine that the gifts made by daughter on behalf of decedent were authorized under the power_of_attorney first the language of the power_of_attorney is sufficiently broad to make it a general power_of_attorney which as discussed above may itself be determinative that the daughter had authority to make gifts second the value of the gifts made by daughter on behalf of decedent was only about q percent of the value of decedent’s taxable_estate thus the value of the gifts was very small relative to value of decedent’s estate third unlike the cases in which an agent’s actions have been challenged by the principal decedent was not economically or otherwise disadvantaged by the gifts made by daughter fourth the gifts made by daughter on behalf of decedent were consistent with decedent’s intent as expressed in decedent’s will fifth the facts indicate that over the years decedent made a number of gifts several of which were rather substantial thus the gifts made by daughter on behalf of decedent were consistent with decedent’s history of gift giving caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
